NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        AUG 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JINGQI XIAO,                                    No.    15-72725

                Petitioner,                     Agency No. A206-038-153

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Jingqi Xiao, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his applications for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

under the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir.

2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistent testimony between Xiao and his witness regarding the

location of Pastor Zhou, and Xiao’s inconsistent testimony regarding the method

by which he contacted his potential witnesses. See id. at 1048 (adverse credibility

determination reasonable under “the totality of circumstances”); see also Li v.

Garland, 13 F.4th 954, 961 (9th Cir. 2021) (“[U]nder the REAL ID Act, . . . even

minor inconsistencies may have a legitimate impact on a petitioner’s credibility.”).

Xiao’s explanations do not compel a contrary conclusion. See Lata v. INS, 204

F.3d 1241, 1245 (9th Cir. 2000). In the absence of credible testimony, in this case,

Xiao’s asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348

F.3d 1153, 1156 (9th Cir. 2003). As this determination is dispositive, we do not

reach Xiao’s remaining contentions regarding the merits of his asylum or

withholding of removal claims. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th

Cir. 2004).

      Substantial evidence also supports the agency’s denial of Xiao’s CAT claim

because it was based on the same evidence found not credible, and he does not


                                          2                                  15-72725
point to any other record evidence that compels the conclusion that it is more likely

than not he would be tortured by or with the consent or acquiescence of the

government if returned to China. See Shrestha, 590 F.3d at 1048-49.

      We do not consider the materials Xiao references in his opening brief that

are not part of the administrative record. See Fisher v. INS, 79 F.3d 955, 963-64

(9th Cir. 1996) (en banc).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                         3                                    15-72725